DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims 
This action is in response to amendment filed on 30 December 2021.   Claims 1, and 4, 7-8, 12 and 13 have been amended.  Claims 2-3 and 10-11 are cancelled.  Claims 1, 4-9 and 12-13 are currently pending and have been examined.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1, and 4-9 are an apparatus/system, 12 is a method and claim 13 is a media. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1 and 4-9 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 2A-Prong 1:  The claims recites the limitation of determining a remuneration for provision of an environment for acquiring the video image data based on a feature of the camera.  The determining limitation, as drafted, is a process, that under its broadest reasonable interpretation it covers performance the limitation in mind, but for the recitation of a generic 

Step 2A-Prong 2: independent claims (1, 12 and 13) recite additional elements of processor, memory and camera that a processor is used to perform both acquire and determine step, the memory for storing instructions and camera for shooting the traffic image data.  The processor, memory and camera are recited at a high level of generality i.e., as a generic computer component   performing a generic function of processing (the amount of remuneration for provision of an environment acquired video image use).  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Step 2B:  As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Dependent claims 2 and 4-9, these claims recite limitations that further define the same abstract idea noted in claim 1.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamitsu et al (US Pub., No., 2004/0102930 A1) in view of Takano et al (US Pub., No., 2011/0150434 A1)  

  With respect to claims 1, 12 and 13 Nakamitsu teaches an information processing apparatus method and a non-transitory computer readable medium, an information processing apparatus (Fig. 2, discloses an information processing apparatus) comprising: 
paragraph [0042] discloses personal computer .., and paragraph [0044], discloses storage devices …,) to: 
acquire  video image data from a camera configured to shoot a traffic state (Fig. 2 discloses acquiring objective information, paragraph [0007] and paragraph [0033], discloses information provided from communication terminal 100 called “objective information” corresponds to information independent of subjective of the user of communication terminal, objective information include but are not limited to , temperature , humidity barometer prose, rainfall level .., photographic images of an accident and a disaster and photographic image of celebrates  and paragraph [0082], discloses objective information is a picture taken at 38.5degree north, 140.0 degree east [feature] and paragraph [0110] discloses objective information is traffic jam  );  and   
determine a remuneration for provision of an environment for acquiring (Fig. 14, discloses calculate remuneration for objective information and paragraph [0119], discloses remuneration calculation means 1204 calculates remuneration for the above described objective information), wherein 
the processor is further configured to execute the instruction (paragraph [0129], discloses information processing apparatus executes the process.., every passage of a predetermined time or at every imputing or updating renumber exception) to 
Nakamitsu teaches the above elements including determine remuneration acquiring (Fig. 14, discloses calculate remuneration for objective information, paragraph [0007], discloses receiving remuneration information relating to remuneration information for the transmitted  objective information …, paragraph [0010], discloses  objective information relates to a traffic jam.., paragraph [0110], discloses objective information  is accident information … and  paragraph [0120], discloses remuneration calculation means calculates remuneration information by applying remuneration exceptions information acquired in renumeration  exception information … ) remuneration has greater value than for provision of an environment(paragraph [0119], discloses remuneration calculation means 1204 calculates remuneration for the above-described objective .., calculate remuneration information by applying remuneration exception information acquired …), CCD Camera (Fig. 4. 401 and paragraph [0039]) and pictures taken including, but are not limited to photographic image of an accident (paragraph [0033]).  Nakamitsu failed to teach the corresponding CCD camera acquired a video image, the corresponding camera is installed in the installation place the corresponding objective information transmitted includes provision of an environment in which a video image including the entire instructions require for the predetermine process for provision of an environment in which a video image including the entire instructions require for the predetermine process can be shot
However, Takano teaches execute predetermined processing by using the acquired video image data of an entire intersection (paragraph [0018], discloses implementation, four scene areas 131, 133, 134 and 135 may be defined as the places that require the pan camera .. three scenes .., defined as the point-of-interest the pan camera 122 may be responsible …, and paragraph [0020], discloses an augmented reality environment may be generated by combining [processing using acquired video image] video image directly obtained by a client device …); and  the feature includes at least an installation place of the camera (paragraph [0017], discloses two pan camera 121 and 122 may be installed at the two insertions and to monitor the traffic condition on the street and interactions and paragraph [0018], discloses for scene area 121, 133, 134 and 135 may be defined as the places that require the pan camera 120 to provide video image), and  for provision of an environment in which a video image including the entire instructions require for the predetermine process for provision of an environment in which a video image including the entire instructions require for the predetermine process can be shot so that the in which the video image including a part of the intersection can be shot(paragraph [0017], discloses two pan camera 121 and 122 may be installed at the two insertions and to monitor the traffic condition on the street and interactions and paragraph [0018], discloses for scene area 121, 133, 134 and 135 may be defined as the places that require the pan camera 120 to provide video image and  paragraph [0020], discloses an augmented reality environment may be generated by combining video images directly obtained by a client devices …, the scene area 133 and/or 134 which may be directly obtained by the client devise 111 may be merged with video clips contain the search area 131 and 135…, in order to show a complete 360-degree AR view of the cross-intersection 104.  Video clips from the scene area 132 and 136 which maybe   directly obtained by the client device ..).    Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for objective information to calculate the remuneration by applying remuneration exception information of Nakamitsu by installing two pan camera 121 and 122 of   Takano in order to show a complete 360-degree AR view of the cross-intersection 104 (see Takano paragraph [0020]).
 	With respect to claim 4, Nakamitsu in view of Takano teaches elements of claim 1, including CCD camera (Fig. 4, 401, paragraphs [0039], [0041] [0042] and [0052]).  Nakamitsu failed to teach the corresponding camera a feature.
However, Takano teaches wherein the feature is a performance of the camera (paragraph [0017], discloses two pan camera 121 and 122 may be installed at the two insertions and to monitor the traffic condition on the street and interactions). Therefore, it would have been 104 (see Takano paragraph [0020]).
 With respect to claim 5, Nakamitsu in view of Takano teaches elements of claim 1, including video image as disclose above. Furthermore, Nakamitsu teaches the information processing apparatus wherein the processor is further configured to execute the instructions to calculate a remuneration for provision of a power source that supplies power to the camera or a remuneration for provision of a network used to transmit the video image data from the camera (paragraph [0120], discloses transmits remuneration information related to remuneration calculated by remuneration calculation means).
With respect to claim 6, Nakamitsu in view of Takano teaches elements of claim 1, furthermore, Nakamitsu teaches the information processing apparatus wherein the processor is further configured to execute the instructions to transmit information about the determined remuneration to terminal apparatus (paragraph [0120], discloses transmits remuneration information related to remuneration calculated by remuneration calculation means).
With respect to claim 7, Nakamitsu in view of Takano teaches elements of claim 1, furthermore, Nakamitsu teaches the information processing apparatus wherein the processor is further configured to execute the instructions to:  
(paragraph [0052], discloses transmit information indicating how much remuneration is given  for picture taken at the place and time of an accident or disaster , paragraph [0105], discloses expected  to present the heights remuneration,  paragraph [0110] discloses objective information is traffic jam, paragraph [0114], discloses objective information is information about traffic jams .., pictures showing the degree of congestion  on road, length time,  moving speed  [environment]  and paragraph [0119], discloses  remuneration calculation means 1204 calculates remuneration for the above-described   observation information .., calculates remuneration information by applying remuneration expectation  information ...).  Nakamitsu failed to teach a video image.  
However, Takano video image (paragraph [0020], discloses an augmented reality environment may be generated by combining video images directly obtained by a client device …, the scene area 133 and/or 134 which may be directly obtained by the client devise 111 may be merged with video clips contain the search area 131 and 135…, in order to show a complete 360-degree AR view of the cross-intersection 104.  Video clips from the scene area 132 and 136 which maybe   directly obtained by the client device ..). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for 104 (see Takano paragraph [0020]).
With respect to claim 8, Nakamitsu in view of Takano teaches elements of claim 1, furthermore, Nakamitsu teaches the information processing apparatus wherein the processor is further configured to: determine a remuneration for provision of an environment for acquiring data is used for execution of the predetermined processing (paragraph [0052], discloses transmit information indicating how much remuneration is given  for picture taken at the place and time of an accident or disaster , paragraph [0105], discloses expected  to present the heights remuneration,  paragraph [0110] discloses objective information is traffic jam, paragraph [0114], discloses objective information is information about traffic jams .., pictures showing the degree of congestion  on road, length time,  moving speed  [environment]  and paragraph [0119], discloses  remuneration calculation means 1204 calculates remuneration for the above-described   observation information .., calculates remuneration information by applying remuneration expectation  information ...).  Nakamitsu failed to teach a video image.  
However, Takano the video image data-when image (paragraph [0020], discloses an augmented reality environment may be generated by combining video images directly obtained by a client device …, the scene area 133 and/or 134 which may be directly obtained by the client devise 111 may be merged with video clips contain the search area 131 and 135…, in order to show a complete 360-degree AR view of the cross-intersection 104.  Video clips from the scene area 132 and 136 which maybe   directly obtained by the client device ..). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for objective information of Nakamitsu by including extending video coverage using multiple      pan camera 121 and 122 of   Takano in order to show a complete 360-degree AR view of the cross-intersection 104 (see Takano paragraph [0020]).
With respect to claim 9, Nakamitsu in view of Takano teaches elements of claim 1, furthermore, Nakamitsu teaches the information processing apparatus wherein the processor is further configured to execute the instructions to notify the terminal apparatus of a new installation place of the camera that shoots the traffic state (paragraphs [0129]-[0130], discloses processing  apparatus executes the process of .., predetermined time or at every inputting or updating of remuneration expectation information) .
The following prior arts applied in this office action: 

Nakamitsu et al (US Pub., No., 2004/0102930 A1) discloses a payment system automatically provides objective information and sets remuneration for objective information to high-rate. A payment system comprises multiple communication terminals and multiple information processing apparatuses.  The information processing apparatus 
Takano et al (US Pub., 2011/0150434 A1) discloses in accordance with embodiments of the present discloser a process for controlling a pan camera is presented.   The process may be implemented to record, by the pan camera, a first set of video clips corresponding to a plurality of scene areas, wherein each of the first set of video clips is generated by recording one of the pluralities of scene areas according to a video capturing scheme. The process may, in response to a data request for a first video clip of a scene area selected from the plurality of scene areas, retrieve the first video clip from the previously recorded first set of video clips.

Liu et al (US Pub., No., 2014/0348378 A1) discloses the present invention provides a method and an apparatus for detecting traffic video information. The method includes: acquiring a traffic video stream; determining color features of each frame of image in the traffic video stream; calculating the inter-frame distance between adjacent frames according to the color features; calculating the boundary of an image clustered frames ' group according to the inter-frame distance

Response to Arguments
Applicant’s arguments of 35 U.S.C 103(a) rejections filed on 30 December 2021 with respect to claim(s) 1, 4-9, 12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ arguments of the claim is not directed to a judicial exception and thus is patent eligible is not persuasive.  in fact, the claims are directed to an to judicial exception because the recited claimed elements recite “ determining the a remuneration for provision of an environments  for acquiring the video image data based on a feature  of the camera , wherein the feature includes at least an installation place of the camera, determining a remuneration for provision of an environment in which avoids image includes the enterer intersection required for the predetermined processing can be shot so the remuneration that greater value than the provision of an environment in which the video image including  a part of the intersection ca be shot.   The determining limitation is, a process under its broadest reasonable interpretation, cover the performance of the limitation in the mind (i.e., provision of an environment for acquiring the video image based on a future of the camera, the feature includes at least an installation place) but for the recitation of generic computer components.  That is other than reciting the “processor”, nothing in the claim elements precludes the step from partially being perfumed in the mind.  For example, but for the processer langue, the claim encompasses the user manually calculating the remuneration amount based on the features of the camera, which includes the installation place of the camera.    The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental
process.
Applicants’ arguments of the disclosed embodiments that provide technical solution that address this problem. Specification paragraph 7-10.  For example, the information, the information processing apparatus of claim 1 .. is not persuasive.   The recited elements calculate remuneration for provision of the camera based on the feature of camera installation location (a location for intended   purpose of camera installation).  Therefore, installation location for 
idea. The claim is directed to the abstract idea.

Further the recited additional limitation of a processor and instructions are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of
processing data (the amount remuneration based on the determined amount of use). This generic
processor limitation is no more than mere instructions to apply the exception using a
generic computer component. Accordingly, this additional element does not integrate the
abstract idea into a practical application because it does not impose any meaningful limits on
practicing the abstract idea. The claim is directed to the abstract idea.   Thus, the 35 U.S.C 101 rejections is maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682